Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

This Office-Action acknowledges the Amendment filed on 10/5/2022 and is a response to said Amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-3, 5-14, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-14, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving, from a decentralized distributed casino credit management architecture, a data block that comprises a credit record that corresponds a player to determine whether to extend or deny a request for credit to the player based on a credit record that corresponds to the player.
	The limitations of Claims 1 “receive, via the communication interface, and from a casino operator of a casino, a request for credit data that corresponds to a player that requested credit from the casino operator, to use in a wagering event; in response to receiving the request for credit data, the processor circuit further receives, from a decentralized distributed casino credit management architecture, a data block that comprises a credit record that corresponds to the player; and determine, using the processor circuit and based on the credit record, a response to the player that requested the credit, wherein the response comprises extending the requested credit to the player or denying the requested credit; and providing a response to the player.” and the limitations of Claim 20 “receive, by a party of a plurality of parties, a request for credit data that corresponds to a customer that requested credit from the party; in response to receiving the request for credit data, the processor circuit further receives, from a decentralized distributed credit management architecture, a data block that comprises a credit record that corresponds the customer; the processor circuit further determines, based on the credit record, a response to the customer that requested the credit; and the processor circuit further updates the decentralized distributed credit management architecture with an outcome of determining the response to the customer” is reasonably and broadly interpreted as being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
	To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	In this case, the limitations of listed above are viewed as being directed towards “fundamental economic principles or practices (including hedging, insurance, mitigating risk)” which falls within the “Certain Methods of Organizing Human Activity”
This judicial exception is not integrated into a practical application. The claim as a whole is viewed as merely having “extra-solution activity” or “post-solution activity” to the concept of receiving, from a decentralized distributed casino credit management architecture, a data block that comprises a credit record that corresponds a player to determine whether to extend or deny a request for credit to the player based on a credit record that corresponds to the player. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a communication interface, a processor circuit; and a memory for receiving, from a decentralized distributed casino credit management architecture, a data block that comprises a credit record that corresponds a player to determine whether to extend or deny a request for credit to the player based on a credit record that corresponds to the player are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-14, 20 are not patent eligible.
	Claims 2-14 do not remedy the deficiencies of claim 1, 20, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
	
Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. Applicant states: 
“The Office Action alleges that the claimed limitations are interpreted as being directed towards certain methods of organizing human activities but for the recitation of generic components. Applicant notes that Claim 1 is further amended to more closely fall under the analysis corresponding to the example vii. above, which is an eligible claim that recites arranging training a neural network. Like using a decentralized distributed architecture, training a neural network comprises significantly complex processor resources to implement such types of artificial intelligence (AI). For example, generating, supporting, populating and using a decentralized distributed architecture as used in blockchain provides significantly complex processor and provides a practical application of being able to benefit from the decentralized collection and sharing of player data. As such, Applicant respectfully submits that Claim 1 is patent eligible at least based on the analysis used in the example claim vii. above.”
	The Examiner disagrees. While the Examiner does believe disclosing and implementing neural networks comprise significantly complex processing resources for use of artificial intelligence (AI) is liken that to of specialized components that would make subject matter eligible, the Examiner does not believe the “decentralized distributed architecture” disclosed in the claimed invention can be compared to that of neural networks for AI. In this case, the “decentralized distributed architecture” is interpreted as being directed towards general purpose components (that happens to be in a decentralized fashion) from which data (ie: credit data corresponding to a player) can be derived which is merely an extra-solution activity for carrying out an abstract idea. In other words, similar to how a credit report for an individual can be determined from centralized location (ie: Experian, TransUnion, Equifax), the claimed invention is interpreted as implementing a decentralized distributed architecture in the form of a “player credit consortium blockchain”. In other words, the Examiner interpret the abstract idea of deriving a player’s credit data to be ineligible subject matter, even if ‘where’ the data is derived has been changed. Furthermore, Nuzzi, US 20190190698 teaches that a decentralized distributed group of devices may operate to create a distributed blockchain which can include credit information related to individual (paragraph 21). In this case, since such system is actually well known when it comes to credit information related to an individual, the claimed invention is interpreted as failing to disclose a particular element or component that would make the invention significantly more or a practical application.
	
“Applicant respectfully submits that the operation of "determine, using the processor circuit and based on the credit record, a response to the player that requested the credit, wherein the response comprises extending the requested credit to the player or denying the requested credit" corresponds to an operation performed by the hardware of the system and thus is not properly interpreted as merely being an operation of organizing human behavior. Additionally, it is implausible that a human brain could perform the significantly complex operations corresponding to a block chain or that the application of the blockchain is merely organizing human behavior. Moreover, Applicant has amended Claim 1 to further clarify that the operation of the system of "providing the response to the player" integrates the practical application.”
	The Examiner disagrees. Similar to the response above, the Examiner does not believe the components disclosed direct the invention towards a practical application. In this case, as mentioned above, the “data” being derived from a decentralized distributed architecture is interpreted as being directed towards extra-solution activity in which the response to said information is interpreted as post-solution activity. The Examiner would also liked to point out that the “response to the player” that is being provided lacks clarification. For example, there is no disclosure of how the response is an outcome (eg: is there a display or monitor or processor used for presenting an extension or denial of a player requested credit?)

Best Applicable Prior Art

Regarding Claims 5-10, 20 the best applicable prior art when applied to Ellis and Wu is Ma et al., US 20200357233 (Ma) in which Ma teaches of a decentralized distributed casino management architecture. 
However, even with the teachings of Ma when combined with Ellis and Wu, the combination fails to teach wherein the decentralized distributed casino credit management architecture comprises a player credit consortium blockchain, and wherein the player credit consortium blockchain comprises a plurality of data blocks corresponding to a plurality of players that have requested credit and that comprises the data block. Instead, Ma’s teachings are directed towards a decentralized distributed casino management architecture for managing for excluding players whereas the instant invention is directed towards determining a player’s credit record for players that have requested credit.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715